— Order reversed, on the law, without costs, and motion granted. Memorandum: Plaintiff met its burden of demonstrating its entitlement to summary judgment and defendants offered no evidence in admissible form to show that there are factual issues requiring a trial (see, Zuckerman v City of New York, 49 NY2d 557). Special Term erred, therefore, in denying plaintiff’s motion for summary judgment. Both the promissory note executed by defendant corporation and the unconditional guarantee executed by defendant Kenney personally are clear, complete, and unambiguous. Parol evidence is inadmissible to contradict, vary, add to, or subtract from the terms of those writings (see, Thomas v Scutt, 127 NY 133; Metropolitan Bank v Brennan, 48 AD2d 254). Thus, defendants’ claim that the indebtedness reflected by the promissory note was to be repaid in installments over a seven-year period rather than in 91 days as shown on the face of the note does not raise a triable issue of fact.
All concur, except Callahan, J., who dissents and votes to affirm, in the following memorandum: